NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1981-20

LAKEWOOD REALTY
ASSOCIATES, LLC,

          Plaintiff-Appellant,

v.

ZONING BOARD OF
ADJUSTMENT OF THE
TOWNSHIP OF LAKEWOOD,
89B HOSPITALITY ASSOCIATES,
LLC, and KETAN MEHTA,

     Defendants-Respondents.
_______________________________

                   Argued March 16, 2022 – Decided July 5, 2022

                   Before Judges Sumners and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Docket No. L-3212-19.

                   Ronald S. Gasiorowski argued the cause for appellant
                   (Gasiorowski & Holobinko, attorneys; Ronald S.
                   Gasiorowski, of counsel and on the brief; Alexis L.
                   Gasiorowski, on the brief).
            Jerry J. Dasti argued the cause for respondent Zoning
            Board of Adjustment of the Township of Lakewood
            (Dasti, Murphy, McGuckin, Ulaky, Koutsouris &
            Connors, attorneys; Jerry J. Dasti, of counsel and on the
            brief; Kelsey A. McGuckin-Anthony, on the brief).

PER CURIAM

      Plaintiff Lakewood Realty Associates, LLC appeals a Law Division order

affirming the decision of the Zoning Board of Adjustment of the Township of

Lakewood (Board), granting defendants 89B Hospitality Associates, LLC (89B

Hospitality) and Ketan Mehta preliminary and final major site plan approval and

variance relief for the construction of a hotel on Lakewood Township property

designated Lot 256.02 in Block 1160.01 (the property) located along State

Highway Route 70. We affirm.

                                       I.

      In 2015, Ketan Mehta, applicant on behalf of 89B Hospitality, was granted

a minor subdivision creating two equal lots of approximately 1.84 acres, each

designated 256.01 and 256.02 on 3.67 acres of land in Lakewood owned by 89B

Hospitality. The land was located in the B-5 (Business) Zone on the north side

of State Highway Route 70 and just west of the intersection with the Garden

State Parkway. Route 70 is a four-lane divided highway in this area—two lanes

east and two lanes west—and located within a large 520-foot-wide right of way


                                                                         A-1981-20
                                       2
owned by the State of New Jersey and administered by the New Jersey

Department of Transportation (NJDOT).

      Prior to the subdivision, a car wash with appurtenances was situated on

lot 256.01 and it was proposed to remain after the requested subdivision. The

car wash was accessible from Route 70 by a paved driveway easement (driveway

access) across State-owned land from the paved road. Due to the "reduc[tion]

of the lot size where the car wash w[ould] remain" to less than the required size

of two acres, a "D" variance was granted in February 2016. This driveway

access is depicted as twenty-five-feet wide, enlarging to a thirty-foot-wide by

forty-foot-long "cross access" easement. In approving the minor subdivision

with variances, the Board's findings of fact stated, "relief can be granted without

substantial detriment to the public good. The benefits derived from the variance

greatly outweigh any detriment as it will increase commercial development . . .

and provide additional tax ratable."

      Shortly thereafter, Mehta sought preliminary and final major site plan

approval, variance, and design waivers for development of a ninety-seven-room

hotel on the property. After approval was granted, plaintiff filed a Law Division

complaint to vacate the Board's resolution, resulting in a consent order

dismissing the complaint and permitting Mehta to reapply for the approvals


                                                                             A-1981-20
                                        3
granted by the Board. After Mehta reapplied to the Board, the Lakewood

Township Council (Township) clarified its ordinance to permit construction of

a hotel within the B-5 zone.

      Plaintiff filed another Law Division complaint, this time challenging the

validity of the ordinance. A settlement was reached requiring the Township to

readopt the ordinance and the Board to clarify or articulate its reasons for

approving the minor subdivision approval.

      Mehta subsequently filed a new application with the Board for preliminary

and final site plan approval for the hotel. After a public hearing, the application

was approved by the Board on May 6, 2019, through resolution 3935A, in which

it "affirm[ed] its previous approval of the use and bulk variance relief and minor

subdivision approval pursuant to [r]esolution [n]o. 3935, finding that its

approval included approving the intensification of the use of the car wash lot

and included the variance for the [driveway access]."

      Mehta then filed an application with the Board for preliminary and final

major site plan approval to construct the ninety-seven-room hotel.             The

application did not seek a use variance, but requested variances related to the

location of a sign within the right of way and a lot size because the property was

only 1.84 acres, not the required two acres.


                                                                             A-1981-20
                                        4
      In compliance with Municipal Land Use Law (MLUL), N.J.S.A.

40:55D-12, Mehta timely notified property owners within two hundred feet of

the property of the public hearing on his application.       In accordance with

N.J.S.A. 40:55D-12(a), notice was published in the Asbury Park Press prior to

the hearing, stating:

            PLEASE TAKE NOTICE that KETAN MEHTA, has
            applied to the Lakewood Township Zoning Board of
            Adjustment for preliminary and final major site plan
            approval for the construction of a 4 story hotel
            containing 97 rooms on property known as Block
            1160.01, Lot 256.02 located on the north side of New
            Jersey State Highway 70, 400 feet east of Airport Road
            and situated in the B-5 Zoning District where hotels are
            a permitted use. Applicant is seeking a lot area variance
            as 2 acres is required and the property consists of 1.84
            acres (The Zoning Board previously granted this
            variance under Appeal #3935. Applicant is additionally
            seeking a sign variance as signs are not permitted in the
            public right-of-way.

            Said application shall also include a request for any and
            all other variances and/or waivers that may be required
            by submission and discussion of the plan.

            The aforesaid has been scheduled for a hearing before
            the Lakewood Township Zoning Board of Adjustment,
            at the Municipal Building, 231 Third Street, Lakewood,
            New Jersey on Monday, September 9, 2019 at 7:00 p.m.
            or as soon thereafter as possible.

            The application, maps and supporting documents are on
            file in the Lakewood Township Zoning Board of
            Adjustment office in the municipal building and are

                                                                         A-1981-20
                                       5
            available for public inspection during normal business
            hours for a period of 10 days prior to the date of the
            hearing.

      The Board approved Mehta's application as reflected in its November 18,

2019 resolution 3935B. Plaintiff filed a complaint seeking to vacate the Board's

action for insufficient public notice, lack of Board jurisdiction, and lack of

necessary variances. Judge Marlene Lynch Ford rejected plaintiff's arguments

and entered an order dismissing his complaint. Plaintiff appealed that order.

                                      II.

      Our standard of review of a zoning board's actions is well-settled. "When

reviewing a trial [judge's] decision regarding the validity of a lo cal board's

determination, 'we are bound by the same standards as was the trial [judge].'"

Jacoby v. Zoning Bd. of Adj. of Englewood Cliffs, 442 N.J. Super. 450, 462

(App. Div. 2015) (quoting Fallone Props., LLC v. Bethlehem Twp. Plan. Bd.,

369 N.J. Super. 552, 562 (App. Div. 2004)). "We give deference to the actions

and factual findings of local boards and may not disturb such findings unless

they [are] arbitrary, capricious, or unreasonable." Ibid. Local zoning boards

have "peculiar knowledge of local conditions" and must be afforded "wide

latitude in the exercise of delegated discretion." Kramer v. Bd. of Adjustment,

45 N.J. 268, 296 (1965). We, however, review questions of law de novo.


                                                                          A-1981-20
                                       6
Dunbar Homes, Inc. v. Zoning Bd. of Adj. of Franklin, 233 N.J. 546, 559 (2018).

Zoning boards have "'no peculiar skill superior to the courts' regarding purely

legal matters." Ibid. (quoting Chicalese v. Monroe Twp. Plan. Bd., 334 N.J.

Super. 413, 419 (Law Div. 2000)).

      Guided by these principles, we separately address and reject plaintiff's

contentions on appeal.

      A. Public Notice

      Plaintiff contends the judge erred in upholding the Board's decision that

Mehta provided proper public notice of his development plans. Plaintiff claims

that because the only vehicular access to the hotel on Lot 256.02 is through

driveway access located on the car wash situated on Lot 256.01, the notice

should have mentioned Lot 256.01. Relying on Nuckel v. Borough of Little

Ferry Planning Board, 208 N.J. 95 (2011), Brower Development Corp. v.

Planning Board of Clinton, 255 N.J. Super. 262 (App. Div. 1992), and Angel v.

Board of Adjustment, 109 N.J. Super. 194 (App. Div. 1970), plaintiff maintains

the driveway access is an integral part of the development and should have been

mentioned in the public notice.

      In addition, plaintiff contends Mehta's notice was defective because he

failed to apply and give notice for a waiver from the requirement of a


                                                                         A-1981-20
                                       7
twenty-five-foot buffer along the property's perimeter.          It asserts that

compliance with the buffer requirement "becomes even more critical" when "[a]

review of the [s]ite [p]lan shows that there is essentially no buffer area on any

perimeter side of the proposed hotel property" with "the adjacent lots hav[ing]

minimal or less than adequate buffers, with parking on those lots being less than

[ten] feet from the boundary with the hotel lot."

      Plaintiff concludes that the notice was defective; therefore, the Board

lacked jurisdiction to approve Mehta's application. Thus, the approval was

invalid, and the matter should be remanded so that Mehta can comply with the

public notice requirements.

      Proper notice requires, among other things, that notices of applications

before a zoning board

            shall state the date, time and place of the hearing, the
            nature of the matters to be considered and, in the case
            of notices pursuant to subsection 7.1 of this act, an
            identification of the property proposed for development
            by street address, . . . and the location and times at
            which any maps and documents for which approval is
            sought are available . . . .

            [N.J.S.A. 40:55D-11.]

      The purpose for this requirement

            is to ensure that members of the general public who
            may be affected by the nature and character of the

                                                                           A-1981-20
                                         8
            proposed development are fairly apprised thereof so
            that they may make an informed determination as to
            whether they should participate in the hearing or, at the
            least, look more closely at the plans and other
            documents on file.

            [Perlmart of Lacey, Inc. v. Lacey Twp. Planning Bd.,
            295 N.J. Super. 234, 237-238 (App. Div. 1996).]

      The notice provided by Mehta fully satisfied the requirements of N.J.S.A.

40:55D-11, thereby not depriving the Board of jurisdiction over Mehta's

application and nullifying its action. The notice stated, "the date, time and place

of the hearing" (October 28, 2019 at 7:00p.m.); "the nature of the matters to be

considered" ("preliminary and final major site plan approval for the construction

of a [four-]story hotel" with ninety-seven room); the "identification of the

property proposed for development by street address" ("Block 1160.01, Lot

256.02, located on the north side of New Jersey State Highway 70, [four

hundred] feet east of Airport Road and . . . in the B-5 Zoning District"); "and

the location and times at which any maps and documents for which approval is

sought are available" (filed in the Board's office and "available for public

inspection during normal business hours"). Thus, Judge Ford was correct in

finding that Mehta's notice was proper.

      The case law cited by plaintiff is inapposite to the current situation. In

Nuckel, the defendant proposed to build a hotel on a lot and provide access to

                                                                             A-1981-20
                                          9
the hotel by constructing a driveway which would encroach on a corner of an

adjacent lot that was owned by the same principals who proposed the

construction of the hotel. 208 N.J. at 97. The Court did not distinguish between

the entities who owned each lot and who would be performing the construction

when it held that a (d)(1) variance was required to build the driveway which

would provide access to the hotel. Id. at 105-06. The Court determined that

based on the local zoning ordinance's definition of accessory use, "the nature of

the driveway" "must be a new principal use" and because "the . . . ordinance

permits only one principal use, the addition of an entirely new principal use is

prohibited and, by its very nature, cannot be inconsequential." Id. at 105.

      In Brower, the applicant asked to build a secondary access road as part of

its proposed development of over 200 condominiums. 255 N.J. at 263-64.

Because the construction of this entirely new roadway was a major part of the

applicant's project, the court held that the roadway should also be deemed "part

of the property that [is] the subject of the . . . hearing" under N.J.S.A.

40:55D-12(b). Id. at 270.

      In Angel, the plaintiffs purchased a lot containing a trailer park—which

operated as a pre-existing, nonconforming use—and then purchased two

additional lots adjacent to the trailer park. 109 N.J. Super. at 195-96. They


                                                                              A-1981-20
                                      10
applied for and were denied permission to build driveways permitting ingress

and egress from the park on these two adjacent lots. Id. at 196. When the

plaintiffs constructed the driveway, notwithstanding the denial, the building

inspector found them in violation of the zoning ordinances. Ibid. We found that

the driveway, since it was a means of access to the trailer park, was an expansion

of the pre-existing nonconforming use and required a variance. Id. at 198-99.

      Unlike the applicants in Nuckel, Angel, and Brower, Mehta was not

proposing to build, expand, or revise driveway access to his proposed hotel

because it had already been built. As the trial judge correctly noted, a variance

was not required for this means of access since "the property does not front on

a public roadway, and the [only] means of access by the common driveway [on

Lot 256.01] was the subject of a previous approval." Lot 256.01 did not have to

be included in the notice as it was not part of the proposed development.

N.J.S.A. 40:55D-11 only requires that "the property proposed for development"

be included in the public notice.

      Further, in Brower, the applicant, unlike Mehta, failed to give notice to

property owners within two hundred feet of the property. 255 N.J. Super. at

266-267. Here, the judge recognized it was uncontested that all property owners

within two hundred feet of Lot 256.01 and 256.02 were notified of the


                                                                            A-1981-20
                                       11
application. And in Angel, the issue before the court did not involve an alleged

defective notice regarding access to the applicant's property as plaintiff contends

here. 109 N.J. at 195.

      B. Landscape Buffer

      Plaintiff contends that Mehta's notice needed to state that a waiver would

be sought for a landscape buffer. It relies upon Article VIII of the Township of

Lakewood Unified Development Ordinance (UDO) § 18-803(E)(2), which

provides,

            Buffering shall be required when topographical or other
            barriers do not provide reasonable screening and when
            the Board determines that there is a need to shield the
            site from adjacent properties and to minimize adverse
            impacts such as incompatible land uses, noise, glaring
            light, and traffic. In small lot developments, when
            building design and siting do not provide privacy, the
            Board may require landscaping, fences or walls to
            ensure privacy.

Section 2(a) states, in part, "[e]xcept as otherwise stated in this chapter,

non-residential development shall provide a minimum 25 foot wide buffer area

as measured from the property line toward the proposed use." Section 3(b)

provides the design of "[t]he required buffer area shall be suitably graded and

planted or attractively surfaced, and shall contain within such width massed




                                                                             A-1981-20
                                       12
evergreen plantings that shall produce a screen of at least six feet in height so as

to continually restrict a view beyond the buffer strip."

      Mehta's public notice was not deficient for not providing notice regarding

a need for a waiver. It stated the application "shall also include a request for

any and all variances and/or waivers that may be required by submission and

discussion of the plan." (Emphasis added). Judge Ford correctly held that

            an applicant is not required to [provide] notice for
            minor design waivers which are as a result of the review
            by the Board's professionals. The court finds that the
            notice is not deemed defective for failure to specify a
            deviation from this design waiver. This court further
            finds that the Board has discretion to require a buffer,
            or to waive the buffer. In this case, being familiar with
            the commercial nature of the property, the consistency
            of surrounding commercial properties, and within the
            reasonable exercise of its discretion the Board did not
            impose a buffer requirement.

      The "Zoning and Waivers" section of the Board engineer's report noted

the following:

            Perimeter buffer relief from UDO [s]ubsection
            18-803[(E)][(2)] is necessary (minimum [twenty-five-]
            foot buffer required for non-residential development).
            We note that existing developed properties [namely Lot
            256.01] have existing paved accesses and parking less
            than [ten] feet from the adjoining property lines, with
            no significant buffering. The Board shall take action
            on the requested (design waiver) buffer relief.



                                                                              A-1981-20
                                        13
      Based on the engineer's report, the Board exercised its discretion by

waiving the twenty-five-foot buffer requirement. A plain reading of UDO

subsection 18-803(E)(2) grants the Board discretion to waive the buffer

requirement when it determines "there is a need to shield the site from adjacent

properties and to minimize adverse impacts such as incompatible land uses,

noise, glaring light, and traffic." There is nothing in the record demonstrating

the Board exceeded its authority or made an arbitrary, capricious, or

unreasonable determination when granting Mehta's waiver request and

following the engineer's report.

      C. Hotel Fronting Street

      Plaintiff argues that the judge's order should be vacated and the matter

remanded to the Board because Mehta failed to obtain a variance allowing the

hotel not to be fronted on a public street pursuant to N.J.S.A. 40:55D-35 and -36.

Citing N.J.S.A. 40:55D-35, plaintiff maintains that a proposed building on a lot

that abuts a street but relies solely on a cross-easement over an adjacent parcel

for direct access to and from the street is prohibited unless relief is obtain ed

under N.J.S.A. 40:55D-36.        Plaintiff asserts the record demonstrates that

"[Mehta's] proofs and the Board['s] review during [its] extremely abbreviated

[s]ite [p]lan proceeding failed to address or consider [the statutory] requirements


                                                                             A-1981-20
                                       14
at all." Citing Kligman v. Lautman, 53 N.J. 517 (1969) and Allen v. Hopewell

Township Zoning Board, 227 N.J. Super. 574, 580-581 (App. Div. 1988),

plaintiff argues that a proposed building that has access "only by a cross-

easement over an adjacent parcel[] would appear by the terms of the statute to

be prohibited without applying and obtaining the relief required under N.J.S.A.

40:55D-36."    Plaintiff further emphasizes the judge simply dismissed its

arguments without making any factual findings or conclusions of law regarding

the Board's apparent failure "to review the [a]pplication [and require Mehta] to

apply for all necessary permits required under the laws of this State." We are

unpersuaded by plaintiff's arguments.

      Under N.J.S.A. 40:55D-35, "[n]o permit for the erection of any building

or structure shall be issued unless the lot abuts a street giving access to such

proposed building or structure." However, N.J.S.A. 40:55D-36 states:

            Where the enforcement of . . . [N.J.S.A.] []40:55D-35[]
            would entail practical difficulty or unnecessary
            hardship, or where the circumstances of the case do not
            require the building or structure to be related to a street,
            the board of adjustment may upon application or
            appeal, vary the application of . . . [N.J.S.A.]
            []40:55D-35[] and direct the issuance of a permit
            subject to conditions that will provide adequate access
            for firefighting equipment, ambulances and other
            emergency vehicles necessary for the protection of
            health and safety . . . .


                                                                           A-1981-20
                                        15
      We discern no irregularity by Board's decision not to require Mehta to

obtain a variance under N.J.S.A. 40:55D-36.        We agree with Judge Ford's

reasoning that even though the property does not front Route 70, a public

roadway, no variance was required for the property's driveway access because

"the means of access by the . . . driveway [access] was the subject of a previous

approval." The judge pointed out that N.J.S.A. 40:55D-7 "provides multiple

definitions of 'street,' one of which being: 'any street, avenue, boulevard, road,

parkway, viaduct, drive or other way . . . which [was] approved by official action

as provided by'" the MLUL. (Emphasis added). And as the judge noted, all

properties in this area must go over "the wide [520 feet] [S]tate right of way."

      Plaintiff's reliance upon Kligman and Allen is misplaced. In Kligman, our

Supreme Court affirmed the denial of the plaintiffs' subdivision map due to a

local ordinance providing that "no road, avenue, street or highway shall be

accepted for dedication . . . which is within two hundred fifty . . . feet of an

accepted or existing street." 53 N.J. at 529. The ordinance applied to the

plaintiffs' proposal of a new private street, which would have been less than 250

feet compared to existing streets that met the 250-foot distance requirement. Id.

at 540. In Allen, our court held that the zoning board did not fully consider the

plaintiffs' offer to pay the fair market value for the property regarding the


                                                                            A-1981-20
                                       16
hardship to the landowner if the variances requested by the plaintiffs were

denied. 227 N.J. Super. at 592. Except for a footnote referencing N.J.S.A.

40:55D-35, we did not address the statute in any substantive fashion. Id. at 581

n.3. Thus, these two cases are factually dissimilar and bear no relevance to the

situation before us: whether the Board has acted arbitrarily, capriciously, or

unreasonably in granting the application.

      In sum, we agree with Judge Ford that Mehta's notice "adequately

explained the proposed development to be considered and the variances

[a]pplicant sought," and "complied with the MLUL and case law."

      Affirmed.




                                                                          A-1981-20
                                      17